Citation Nr: 1733809	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  10-26 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for disc disease of the lumbar spine.  

2.  Entitlement to service connection for residuals, cervical spine injury.  


REPRESENTATION

Appellant represented by:	Larry D. Schuh, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran had active service from June 1972 to June 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for disc disease of the lumbar spine and residuals, cervical spine.  

In March 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript of the hearing is of record in the Veterans Benefits Management System (VBMS) file.  

In September 2013, the Board remanded the instant case for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.  


REMAND

Further development is necessary prior to final adjudication of the claim.  

As noted in the September 2013 Board remand, a review of the available record shows service treatment and personnel records dated from 1972 to 1973 were obtained, but efforts to obtain additional records were unsuccessful.  There was no indication of any efforts to obtain any ship or deck logs that may have been maintained aboard the USS SARATOGA during the Veteran's service from June 1973 to June 1976.  Copies of service department ship or deck logs were to be sought to see if they had any information as to the Veteran having sustained injuries aboard the USS SARATOGA.  It does not appear that these records have ever been sought.  The directives set forth in the September 2013 Board remand were not addressed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the VBMS file any updated, pertinent VA and/or private treatment records, which have not previously been associated with the VBMS file.

2.  Appropriate efforts must be taken to obtain copies of any relevant service department ship or deck logs that may assist the Veteran in substantiating his claims as to having sustained injuries aboard the USS SARATOGA.  As many requests as are necessary to obtain any relevant records must be made, unless it is determined that further efforts would be futile.  A formal finding of unavailability should be submitted if no records can be found.  

3.  After completion of the above and any additional development deemed necessary, the issues on appeal should be readjudicated with consideration of all the evidence of record.  If the benefits sought on appeal remain denied, the Veteran and his attorney should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the cause should be returned to the Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

